Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5-8,10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vowles (USPN 5,537,913).
With respect to claim 1, Vowles shows a container system for aging a liquid (wines and liquors in title)  contained in a barrel (1), comprising: a container body (45)  having a first portion (19) and a second portion (49) each having an inner surface (inside surface) ; wherein the first portion (19) and the second portion (49) are selectively connected to enclose the barrel (1) and form a space (the gaps shown between 1 and 45 shown in fig. 18) between an outer surface of the barrel (1) and the inner surfaces of the first (19) and second portions (49) of the container body; and wherein the container body 
  With respect to claim 2, Vowles shows wherein the system further comprises at least one spacer (46) attached to at least one inner surface of the first (19) and second portions.  
With respect to claim 3, Vowles shows wherein the system further comprises an environmental control unit (fig. 20 shows a heat exchanger for use with the system) controlling the temperature of the liquid.  
With respect to claim 5, Vowles shows the system further comprises a pressure gauge (Column 13 line 8-10 “pressure transmitted from the bulb” not shown but this bulb meets pressure gauge) for measuring the pressure of the space.  
With respect to claim 6, Vowles shows a method of making a container for aging a liquid contained in a barrel (1), comprising: providing a container body (45) having a first portion (49) and a second portion (19) each having an inner surface; wherein the first portion (49) connects to the second portion (19) for fully enclosing the barrel (1) and forming a space between an outer surface of the barrel (1) and the inner surfaces of the first and 
With respect to claim 7, Vowles shows wherein the method further comprises providing one or more spacers (46) for attaching to at least one inner surface of the first and second portions.  
With respect to claim 8, Vowles shows wherein the method further comprises providing an environmental control unit (heat exchanger shown in fig. 20) for controlling the temperature of the liquid.  
With respect to claim 10, Vowles shows wherein the method further comprises providing a pressure gauge (the pressure “bulb” disclosed in column 13, line 7) for measuring the pressure of the space.  
With respect to claim 11, Vowles shows a method of using a container for aging a liquid contained in a barrel (1), comprising: inserting a barrel (1) into a lower portion (49) of a container body; connecting an upper portion (removable closure 19) of the container body to the lower portion to fully enclose the barrel (1) and form a space (the gap between 1 and the sidewalls of 45) between an outer surface of the barrel (1) and inner 
With respect to claim 12, Vowles shows wherein the method further comprises extracting a medium (aged wine) from the at least one opening (50) in the container body.  
With respect to claim 13, Vowles shows wherein the method further comprises attaching one or more spacers (46) to at least one inner surface of the first (19) and second portions.  
With respect to claim 14, Vowles shows wherein the method further comprises controlling the temperature (with the heat exchanger shown in fig. 20) of the liquid with an environmental control unit attached to the container body.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4,9,15, are rejected under 35 U.S.C. 103(a) as being unpatentable over Vowles in view of Yu (USPN 4,994,289).
	Vowles discloses the invention substantially as claimed.   
However Vowles does not disclose claims 4,9,15, wherein the system further comprises an agitator for agitating the liquid.   
	Yu teaches an agitator (13) in the same field of endeavor for the purpose of acceleration artificial aging beverages (see column 3 lines 10-15).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an agitator and agitate the liquid as taught by Yu in order to mature the alcoholic beverage. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAWN M BRADEN/Primary Examiner, Art Unit 3736